USCA1 Opinion

	




          March 27, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2094                                  BERNARDO FIGUEROA,                                Plaintiff, Appellant,                                          v.                             GEORGE A. VOSE, JR., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Bernardo Figueroa on brief pro se.            _________________            Michael B.  Grant, Senior Legal  Counsel, Rhode Island  Department            _________________        of  Corrections,  on Memorandum  in  Support  of  Motion  for  Summary        Disposition, for appellees.                                 ____________________                                 ____________________                      Per Curiam.  Bernardo Figueroa, who is incarcerated                      __________            in  the Maximum  Security  prison at  the Adult  Correctional            Institution  in  Rhode  Island,  appeals  from  the  district            court's dismissal of his  suit against state prison officials            under 42 U.S.C.    1983.   We affirm,  substantially for  the            reasons given in the magistrate judge's report dated July 11,            1995, which the district  court adopted as its decision.   We            add only the following comments.                      1.  Figueroa suggests that Sandin v. Conner, 115 S.                                                 ______    ______            Ct. 2293 (1995), would not bar his due process claims because            the  disciplinary decision  against  him could  affect future            classification  or parole  decisions.   The  chairman of  the            state parole board testified  below that inmate misconduct is            only  one of  the factors considered  in granting  or denying            parole and  that an  inmate may explain  adverse disciplinary            decisions  to  the  parole  board.   Thus,  the  disciplinary            decision  against Figueroa will  not "inevitably"  affect the            length of his sentence  and its existence does not  give rise            to a protected liberty interest.  See id. at 2302 (dictum).                                                ___ ___                      2.  Although the complaint asserted that defendants            had  harassed Figueroa because of his race or for retaliatory            reasons, Figueroa failed  to raise that claim  at the hearing            before the magistrate.   Nor did he raise it  with sufficient            clarity  in his  objections  to the  magistrate's report  and            recommendation.  We therefore deem that claim abandoned.  See                                                                      ___                                         -2-            Borden v. Secretary of Health and Human Services, 836 F.2d 4,            ______    ______________________________________            6 (1st Cir. 1987) (per curiam).                      3.   The district court  did not err  in failing to            address Figueroa's  claim that  defendants  had violated  the            Morris  v.  Travisono consent  decree.    We have  held  that            ______      _________            inmates  may not  bring individual  section 1983  actions for            injunctive or  declaratory relief which are  based on consent            decree violations.  See Martel v. Fridovich, 14 F.3d 1, 3 n.4                                ___ ______    _________            (1st Cir. 1993).                      4.  The magistrate  judge was authorized to conduct            all   necessary  hearings   and   to  issue   a  report   and            recommendation  for review  by the  district court,  which he            did.   Because he  was not  authorized to and  did not  enter            judgment in this case, the parties' consent was not required.            See 28 U.S.C.   636(b)(1)(B) & (c)(1).1                                                  1            ___                                            ____________________               1We  note  one  problem with  Magistrate  Judge Boudewyns'               1            report and  recommendation to  the district court  which does            not affect the disposition of this appeal.  At the end of his            report, the  magistrate judge  stated that the  "[f]ailure to            file  specific objections  in a  timely manner  constitutes a            waiver of the right to  review by the district court."   In a            footnote, he cites Park  Motor Mart, Inc. v. Ford  Motor Co.,                               ______________________    _______________            616  F.2d 603 (1st Cir. 1980), and United States v. Valencia-                                               _____________    _________            Copete, 792 F.2d 4 (1st Cir.  1986) (per curiam).  The quoted            ______            language accurately states our holding in Park Motor.  But it                                                      __________            does not  encompass our holding in  Valencia-Copete, where we                                                _______________            directed all magistrates to include in their reports a notice            that  failure to timely object  to a report  would waive "the            right  to appeal the district court's decision."  792 F.2d at                      ______ ___ ________ _______ ________            6 (emphasis added).  We  reiterate that all magistrate judges            in  this Circuit are required to include in their reports the            statement that failure to file specific objections to reports            in a  timely manner waives  both the right  to review by  the            district  court and the right  to appeal the district court's                                         -3-                      Affirmed.                      ________                                            ____________________            decision.                                         -4-